
	
		I
		111th CONGRESS
		1st Session
		H. R. 1313
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Petri (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 so that any local educational agency receiving funding under part A of
		  title I of such Act or public charter school is eligible for a Troops to
		  Teachers participant.
	
	
		1.Short titleThis act may be cited as the
			 Troops to Teachers Improvement Act of
			 2009.
		2.Participation
			 agreement and financial assistance under troops to teachers
			 programSection 2304(a)(1)(B)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6674(a)(B)) is
			 amended by striking high-need local educational agency or public charter
			 school, as such terms are defined in section 2101 and inserting
			 local educational agency receiving funding under part A of title I or
			 public charter school (as such term is defined in section 2102).
		3.Effective
			 dateThe amendments made by
			 this Act shall take effect 30 days after the date of the enactment of this
			 Act.
		
